DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
3.	Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).  Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

   Claims status
4.	This office action is a response to an application filed on 11/06/2020 in which claims 1-15 are pending for examination.
Based on the Preliminary Amendment filed on 11/06/2020, the listing of claims replace all prior versions, and listings, of claims in the application.



                                           Information Disclosure Statement
5.	The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 11/06/2020.

                                                             Drawings
6.	The Examiner contends that the drawings submitted on 11/06/2020 are acceptable for examination proceedings.

        Claim Objections (minor informalities)
7.	Claims 2, 6, 8 and 10 are objected to because of the following informalities:
Regarding claim 2, the claim recites “…….feed back the HARQ-ACK on A1, and the PRI……………PDCCH indicates an A2, ………”. It is suggested to define the specified acronyms or symbols at least the first time it is mentioned in the claim (For e.g. A1=?, PRI=?  A2=?) . Claim 2 depends on claim  and it appears that “the PRI” is referring back to claim 1. Since there is no “PRI” in claim 1, further clarification is requested and it is suggested to fix antecedent basis issues. 

Regarding claim 6, the claim recites “……of the DL BWP where the PDSCH………of the UL BWP………..comprising:
…….allocating the HARQ-ACK positions to the M slots M.(n-K1)+m, wherein m=0,1,...M-1 of the DL BWP, wherein, M=UL/ DL………”. It is suggested to define the specified acronyms or symbols at least the first time it is mentioned in the claim (For e.g. DL = downlink?; UL =uplink? M = ?; K=?, n=?).
Regarding claim 8, the claim recites 
“……
    PNG
    media_image1.png
    165
    758
    media_image1.png
    Greyscale
………”. It is suggested to define the specified acronyms or symbols in at least the first time it is mentioned in the claim (For e.g. L =?; n=?)

Regarding claim 10, the claim recites “……last OFDM symbol is within the slot M·kd+q, wherein 0≤q<M, even if there is no K1 in the set K such that M·kd+q+k1=n, ………..: It is suggested to define the specified acronyms or symbols at least the first time it is mentioned in the claim (For e.g. q =?).
For the purpose of examinations, the examiner will interpret the claims as best understood.

35 USC § 112 (f) Claim Limitations Analysis
8.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

CLAIM INTERPRETATION

9.	Claim 15 has been analyzed under 35 U.S.C. 112, sixth paragraph. 
Regarding claim 15, the limitation recite(s) “…..the PDCCH and PDSCH receiving module, configured to detect….….; …….PUCCH resource determining module is configured to determine………..and the HARQ-ACK transmitting module, configured to………”.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
Fig. 17, paragraphs [0070]- [0072] in the spec provides “integrated modules can be implemented in the form of hardware or in the form of software functional modules; the integrated modules, if implemented in the form of software functional modules and sold or used as separate products, may also be stored in a computer readable storage medium; the storage medium mentioned above may be a read only memory, a magnetic disk or an optical disk or the like”. The term “receiving” module and “transmitting” module are either defined in the specification as a particular structure or known by one skilled in the art as denoting a type of structure device, hence, 35 U.S.C.112, six paragraph is not invoked. [Note: MPEP 2181, Non-specialized functions: functions known by those of ordinary skill in the art as being commonly performed by a general purpose computer or computer component].
If Applicant wishes to provide further explanation or dispute the Examiner's interpretation of the corresponding structure, Applicant must identify the corresponding 
If the Applicant does not intend to have the claimed limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

11.	Claims 6-7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
MPEP §2143.03 states, in relevant part:
see MPEP §706.03(d)) and should reject the claim over the prior art based on the interpretation of the claim that renders the prior art applicable.  Ex parte Ionescu, 222 USPQ 537 (Bd. Pat. App. & Inter. 1984) (Claims on appeal were rejected on indefiniteness grounds only; the rejection was reversed and the case remanded to the examiner for consideration of pertinent prior art.).  Compare In re Wilson, 424 F.2d 1382, 165 USPQ 494 (CCPA 1970) (if no reasonably definite meaning can be ascribed to certain claim language, the claim is indefinite, not obvious) and In re Steele, 305 F.2d 859,134 USPQ 292 (CCPA 1962) (it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions) (emphasis added).  

MPEP §2176.06 states, in relevant part:
All words in a claim must be considered in judging the patentability of a claim against the prior art.  In re Wilson, 424 F.2d 1382, 165 USPQ 494 (CCPA 1970).  The fact that terms may be indefinite does not make the claim obvious over the prior art.  When the terms of a claim are considered to be indefinite, at least two approaches to the examination of an indefinite claim relative to the prior art are possible… where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art.  As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.  

Regarding claim 6, the claim recites “……of the DL BWP where the PDSCH………of the UL BWP………..comprising:
…….allocating the HARQ-ACK positions to the M slots M.(n-K1)+m, wherein m=0,1,.......M-1 of the DL BWP, ………”.. 
It is unclear what the whole formula “
    PNG
    media_image2.png
    52
    435
    media_image2.png
    Greyscale

” refers i.e. mathematical representations of the whole formula is unclear .
First Issue:
n refers.
Second Issue:
The claim refers “M.(n-K1)”.
It is unclear “M.” i.e. “.” refers to “Dot product” form of mathematical representation.
Or
It is unclear “M.” i.e. “.”  refers to “multiplication” form of mathematical representation.
Third Issue:
The claim refers “M slots M.(n-K1+m)”.
It is unclear what “M slots M” refers. 
(for example: M slots multiplied with M? or M slots  =  M .  (n-K1+m) ?)

Regarding claim 7, the claim is rejected for their dependency to rejected claim and on the same reasoning as presented in the rejection of claim 6.

Regarding claim 10, the claim is rejected based on the same reasoning as presented in the rejection of claim 6.
The claim recites “M .kd + q” and “M .kd + q + K1=n”.
First Issue:
It is unclear what q refers.
Second Issue:
It is unclear “M.” i.e. “.” refers to “Dot product” form of mathematical representation.
Or
“.”  refers to “multiplication” form of mathematical representation.
For the purpose of examinations, the examiner will interpret the claims as best understood.
For the purpose of examinations, the examiner will interpret the claims as best understood. Further clarification is requested to understand what applicant is trying to accomplish.

Claim Rejections - 35 USC § 102
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
(g)(1) during the course of an interference conducted under section 135 or section 291, another inventor involved therein establishes, to the extent permitted in section 104, that before such person’s invention thereof the invention was made by such other inventor and not abandoned, suppressed, or concealed, or (2) before such person’s invention thereof, the invention was made in this country by another inventor who had not abandoned, suppressed, or concealed it. In determining priority of invention under this subsection, there shall be considered not only the respective dates of conception and reduction to practice of the invention, but also the reasonable diligence of one who was first to conceive and last to reduce to practice, from a time prior to conception by the other.

13.	A rejection on this statutory basis (35 U.S.C. 102(g) as in force on March 15, 2013) is appropriate in an application or patent that is examined under the first to file provisions of the AIA  if it also contains or contained at any time (1) a claim to an invention having an effective filing date as defined in 35 U.S.C. 100(i) that is before March 16, 2013 or (2) a specific reference under 35 U.S.C. 120, 121, or 365(c) to any patent or application that contains or contained at any time such a claim.

15.	Claims 1, 11 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by El Hamss et al. (US 2021/0184801 A1; support for the cited paragraphs sporadically through the disclosures of  provisional application number. 62/586,525 filed on 11/15/2017), hereinafter “El”.
Regarding claim 1, El discloses a method for transmitting uplink control information (UCI) (Figs. 2-4, dynamic hybrid automatic repeat request (HARQ) acknowledgement (HARQ-ACK)), comprising: 
detecting a physical downlink control channel (PDCCH) and receiving a physical downlink shared channel (PDSCH) scheduled by the PDCCH, by a user equipment (UE) (Figs. 2, 4, paragraphs 0075], [0085], first DCI 210 and corresponding PDSCH transmission 220 in subframe n; TB on subframe/slot n with a DCI 410 scheduling a HARQ-ACK occasion 430 for a corresponding PDSCH transmission 420); 
determining, by the UE, hybrid automatic repeat request acknowledge (HARQ- ACK) information to be fed back (Figs. 2, 4, paragraphs [0078], [0079], [0081], [0084], [0087], resources for HARQ feedback transmission) and physical uplink control channel (PUCCH) resource for transmitting the UCI (Figs. 2, 4, paragraphs [0078], [0079], [0081], [0084], [0087], resources including PUSCH or a PUCCH transmission) according to at least one of the following: slot lengths of downlink bandwidth part (BWP) and uplink BWP, HARQ-ACK codebook (Figs. 2, 4, paragraphs [0078], [0079], [0081], [0084], [0087], timing of the resources, for instance, in terms of slot, mini-slot or starting symbol ; set of occasions may depend on the type of transmission over which HARQ-ACK is transmitted, such as whether the transmission is over PUSCH or PUCCH, or on the PUCCH format (e.g., short or long format); different DCI format/size depending on the availability of the total DAI); and 
transmitting, by the UE, the HARQ-ACK information on the PUCCH resource (Fig.2, 2, 4, paragraphs [0085], [0089], HARQ-ACK feedback based on the configured HARQ feedback timing).

Regarding claim 11, EL discloses the determining the HARQ-ACK information to be fed back, comprising: determining the HARQ-ACK codebook according to the at least one type of information: HARQ-ACK codebook number; HARQ-ACK codebook set to be fed back; a total number of DL assignment indicators (T-DAI) and/or counter of DAI (C- DAI) determined according to the HARQ-ACK codebook set to be fed back; and T-DAI and/or C-DAI determined according to latest HARQ-ACK codebook to be fed back, and a size of another codebook in the HARQ-ACK codebook set to be fed back determined according to a value which is predefined or configured by a higher layer signaling (paragraphs [0079], [0084], [0087], the set of occasions may depend on the type of transmission over which HARQ-ACK is transmitted, such as whether the transmission is over PUSCH or PUCCH, or on the PUCCH format (e.g., short or long format); the rule may take into account the type of traffic (e.g., URLLC or eMBB) which may be implicitly or explicitly indicated by the scheduling DCI).

Regarding claim 15, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

Claim Rejections - 35 USC § 103
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

17.	Claims 2, 3, 4, 5, 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over El Hamss et al. (US 2021/0184801 A1; support for the cited paragraphs sporadically through the disclosures of  provisional application number. 62/586,525 filed on 11/15/2017), hereinafter “El” in view of KIM et al. (US 2019/0150181 A1; support for the cited paragraphs sporadically through the disclosures of  provisional application numbers. 62/520497, 62/521357, 62/525169, 62/543971, 62/555694, 62/586835, 62/587455, 62/593157, 62/620407 and 62/630252 filed on 07/15/2017 to 02/14/2018), hereinafter “Kim”.
Regarding claim 2, EL discloses the method according to claim 1.
El does not explicitly disclose “if the UE does not receive the PDCCH indicating the A2 before the UE starts to prepare to feed back the HARQ-ACK on the A1, then the UE determines that the PUCCH resource for transmitting the UCI is the A1, wherein, the Al and A2 are two PUCCH resources in a same slot, and the starting OFDM symbol of the Al is earlier than the starting OFDM symbol of the A2”.
(transmission of different PUCCH resources within the same slot may mean a plurality of 1-symbol PUCCHs transmitted at different symbols or a plurality of 2-symbol PUCCHs transmitted at different symbols), wherein, the Al and A2 are two PUCCH resources in a same slot (e.g., PUCCH on different time/frequency code domain resource regions within the same slot); for example, transmission of different PUCCH resources within the same slot may mean a plurality of 1-symbol PUCCHs transmitted at different symbols or a plurality of 2-symbol PUCCHs transmitted at different symbols), and the starting OFDM symbol of the Al is earlier than the starting OFDM symbol of the A2 (paragraphs [0195], [0478]-[0481], a set of a plurality of slots (or time unit) (at which PDCCH/PDSCH can be scheduled/transmitted) linked to one HARQ-ACK transmission timing).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “if the UE does not receive the PDCCH indicating the A2 before the UE starts to prepare to feed back the HARQ-ACK on the A1, then the UE determines that the PUCCH resource for transmitting the UCI is the A1, wherein, the Al and A2 are two PUCCH resources in a same slot, and the starting OFDM symbol of the Al is earlier than the starting OFDM symbol of the A2” as taught by Kim, in the system of El, so that it would provide transmitting or receiving ACK information between a UE and a BS in a wireless communication system and an apparatus for supporting the same considering the enhanced mobile broadband (Kim, paragraph [0007]).

Regarding claim 3, EL discloses the method according to claim 1.
El does not explicitly disclose “the determining PUCCH resource for transmitting the UCI, comprising: if the starting OFDM symbol of an A2 is not later than the starting OFDM symbol of an A1, then the UE feeds back the HARQ-ACK information on the A2, wherein, the A1 and A2 are two PUCCH resources in a same slot, and the UE receives the PDCCH indicating the Al first and receives the PDCCH indicating the A2 later”.
However, Kim from the same or similar field of endeavor discloses the determining PUCCH resource for transmitting the UCI, comprising: if the starting OFDM symbol of an A2 is not later than the starting OFDM symbol of an A1, then the UE feeds back the HARQ-ACK information on the A2, wherein, the A1 and A2 are two PUCCH resources in a same slot, and the UE receives the PDCCH indicating the A1 first and receives the PDCCH indicating the A2 later (paragraphs [0195], [0478]-[00481], a set of a plurality of slots (or time unit) (at which PDCCH/PDSCH can be scheduled/transmitted) linked to one HARQ-ACK transmission timing).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the determining PUCCH resource for transmitting the UCI, comprising: if the starting OFDM symbol of an A2 is not later than the starting OFDM symbol of an A1, then the UE feeds back the HARQ-ACK information on the A2, wherein, the A1 and A2 are two PUCCH resources in a same slot, and the UE receives the PDCCH indicating the A1 first and receives the (Kim, paragraph [0007]).

Regarding claim 4, EL discloses the method according to claim 1.
El does not explicitly disclose “for all PDSCHs whose interval between the ending OFDM symbol and the starting OFDM symbol of the earliest PUCCH resource is no less than a threshold, determining that the PUCCH resource for transmitting the UCI is a first PUCCH resource; and for the PDSCHs whose interval between the ending OFDM symbol and the starting OFDM symbol of the earliest PUCCH resource is less than a threshold T, determining that the PUCCH resource for transmitting UCI is a second PUCCH resource; wherein, the first PUCCH resource and the second PUCCH resource are two PUCCH resources in a same slot”.
However, Kim from the same or similar field of endeavor discloses for all PDSCHs whose interval between the ending OFDM symbol and the starting OFDM symbol of the earliest PUCCH resource is no less than a threshold, determining that the PUCCH resource for transmitting the UCI is a first PUCCH resource; and for the PDSCHs whose interval between the ending OFDM symbol and the starting OFDM symbol of the earliest PUCCH resource is less than a threshold T, determining that the PUCCH resource for transmitting UCI is a second PUCCH resource (paragraphs [0195], [0460], [0462], if a plurality of N slots linked to one HARQ-ACK timing exist, the N slots are defined as a bundling window in the present invention. At this time, a value of the BW (during semi-static codebook) may be set as follows. In more detail, the BW value (per CC) may be determined by (some or all of) configured PDCCH monitoring periodicity (for convenience, referred to as MP, which may be a unit of slot), the number of (maximum) HARQ process IDs which are configured (for convenience, referred to as conf_HARQ), and K1 (slot spacing from PDSCH to PUCCH transmission slot, and some candidates, of which one may be indicated through DCI, may be configured from the BS)); wherein, the first PUCCH resource and the second PUCCH resource are two PUCCH resources in a same slot (paragraphs [0195], [0460], [0462], different PUCCHs may mean PUCCHs transmitted on different slots or different PUCCH resources (e.g., PUCCH on different time/frequency code domain resource regions within the same slot)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “for all PDSCHs whose interval between the ending OFDM symbol and the starting OFDM symbol of the earliest PUCCH resource is no less than a threshold, determining that the PUCCH resource for transmitting the UCI is a first PUCCH resource; and for the PDSCHs whose interval between the ending OFDM symbol and the starting OFDM symbol of the earliest PUCCH resource is less than a threshold T, determining that the PUCCH resource for transmitting UCI is a second PUCCH resource; wherein, the first PUCCH resource and the second PUCCH resource are two PUCCH resources in a same slot” as taught by Kim, in the system of El, so that it would provide transmitting or receiving ACK information between a UE and a BS in a wireless communication system and an apparatus for supporting the same considering the enhanced mobile broadband communication as a number of (Kim, paragraph [0007]).

Regarding claim 5, EL discloses the method according to claim 1.
El does not explicitly disclose “allocating the HARQ-ACK positions according to the slot length μDL of the DL BWP where the PDSCH is located and the slot length μUL of the UL BWP where the PUCCH is located, the one HARQ-ACK position carrying the HARQ-ACK information of one PDSCH”.
However, Kim from the same or similar field of endeavor discloses allocating the HARQ-ACK positions according to the slot length μDL of the DL BWP where the PDSCH is located and the slot length μUL of the UL BWP where the PUCCH is located, the one HARQ-ACK position carrying the HARQ-ACK information of one PDSCH (Figs. 13, 14, 30, paragraphs [0184], [0394], [0395], HARQ-ACKs corresponding to a BWs of CCs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “allocating the HARQ-ACK positions according to the slot length μDL of the DL BWP where the PDSCH is located and the slot length μUL of the UL BWP where the PUCCH is located, the one HARQ-ACK position carrying the HARQ-ACK information of one PDSCH” as taught by Kim, in the system of El, so that it would provide transmitting or receiving ACK information between a UE and a BS in a wireless communication system and an apparatus for supporting the same considering the enhanced mobile broadband communication as a number of communication devices have required higher communication capacity (Kim, paragraph [0007]).
Regarding claim 12, EL discloses the method according to claim 11.
El does not explicitly disclose “for one PDSCH of a same HARQ process, if the HARQ-ACK of the PDSCH has not been transmitted, then determining the value of the HARQ-ACK according to    a decoding result of the PDSCH in the latest HARQ-ACK feedback; if the HARQ-ACK has been transmitted and a timer timed out, determining the value of the HARQ-ACK of the PDSCH as a predefined value, or, determining the value of the HARQ-ACK according to the decoding result of the PDSCH”.
However, Kim from the same or similar field of endeavor discloses for one PDSCH of a same HARQ process, if the HARQ-ACK of the PDSCH has not been transmitted, then determining the value of the HARQ-ACK according to    a decoding result of the PDSCH in the latest HARQ-ACK feedback; if the HARQ-ACK has been transmitted and a timer timed out, determining the value of the HARQ-ACK of the PDSCH as a predefined value, or, determining the value of the HARQ-ACK according to the decoding result of the PDSCH (paragraphs [0419], [0447], if the UE is signaled 8 as a T-DAI value (because M=4) and signaled 6 as a C-DAI value (because K=1), the UE may configure a 8-bit codebook, and may transmit HARQ-ACK corresponding to C-DAI=7, 8 by mapping the HARQ-ACK into NACK).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “for one PDSCH of a same HARQ process, if the HARQ-ACK of the PDSCH has not been transmitted, then determining the value of the HARQ-ACK according to    a decoding result of the PDSCH in the latest HARQ-ACK feedback; if the HARQ-ACK has been transmitted and a timer timed out, determining the value of the HARQ-ACK of the PDSCH as a predefined value, or, determining the value of the HARQ-ACK according to the decoding result of the (Kim, paragraph [0007]).

Regarding claim 14, EL discloses the method according to claim 11.
El does not explicitly disclose “determining the HARQ-ACK codebook, comprises: for multiple PDCCHs whose HARQ-ACK codebook index are the same, the HARQ-ACK timing information of PDSCH scheduled by any one PDCCH being determined by HARQ-ACK timing information indicated by another PDCCH”.
However, Kim from the same or similar field of endeavor discloses determining the HARQ-ACK codebook, comprises: for multiple PDCCHs whose HARQ-ACK codebook index are the same, the HARQ-ACK timing information of PDSCH scheduled by any one PDCCH being determined by HARQ-ACK timing information indicated by another PDCCH (paragraphs [0195], [0460], [0462], BW value (per CC) may be determined by (some or all of) configured PDCCH monitoring periodicity (for convenience, referred to as MP, which may be a unit of slot), the number of (maximum) HARQ process IDs which are configured (for convenience, referred to as conf_HARQ), and K1 (slot spacing from PDSCH to PUCCH transmission slot, and some candidates, of which one may be indicated through DCI, may be configured from the BS)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “determining the HARQ-ACK codebook, comprises: for multiple PDCCHs whose HARQ-ACK codebook index are (Kim, paragraph [0007]).

18.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over El Hamss et al. (US 2021/0184801 A1; support for the cited paragraphs sporadically through the disclosures of  provisional application number. 62/586,525 filed on 11/15/2017), hereinafter “El” in view of Yin et al. (US 2019/0149271 A1; support for the cited paragraphs sporadically through the disclosures of  provisional application number. 62/587,332 filed on 11/16/2017).
Regarding claim 13, EL discloses the method according to claim 11.
El does not explicitly disclose “determining the HARQ-ACK codebook, comprises: for multiple PDCCHs whose HARQ-ACK codebook index are the same, the codebook sets to be transmitted together indicated in the PDCCHs being the same”.
However, Yin from the same or similar field of endeavor discloses determining the HARQ-ACK codebook, comprises: for multiple PDCCHs whose HARQ-ACK codebook index are the same, the codebook sets to be transmitted together indicated in the PDCCHs being the same (paragraph [0073], HARQ-ACK codebook determination may be based on a counter DAI and total DAI; a total DAI may be included in each DL scheduling DCI to indicate the total number of DL transmissions in the same PUCCH group to be reported in a single UL report).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “determining the HARQ-ACK codebook, comprises: for multiple PDCCHs whose HARQ-ACK codebook index are the same, the codebook sets to be transmitted together indicated in the PDCCHs being the same” as taught by Yin, in the system of El, so that it would provide determining a HARQ-ACK codebook size for multiple slots on a single carrier (CC) or one or more slots on multiple carriers relates to the medium using as effectively as possible, given the conflicting needs of URLLC, eMBB, and mMTC (Yin, paragraph [0045]).

   Allowable Subject Matter
19.	Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable under or contingent upon the following conditions :
(1) that the claims are rewritten in independent form including all of the limitations of the base claim and any intervening claims as presented by applicant and referenced herein,
(2) that the subject limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitation, any proceeding claim limitations, and any intervening claim limitations,
(3) that all independent claims (1 and 15) were amended with similar features and the amendments were submitted in a formal response, and 
after clarifying the issues related with the objections under minor informalities and 112 rejections as stated above.
[Note: Failure to provide all four conditions may result in new ground(s) of rejection (in case given the scope of the claimed amendments and/or the arguments would require further search/consideration)]

Conclusion
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/           Primary Examiner, Art Unit 2414